 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

Richard S. Hoffman, Jr., Esquire (#RH-9353)
HOFFMAN DiMUZIO

A Partnership of Professional Corporations
412 Swedesboro Road

Mullica Hill. New Jersey 08062

(856) 694-3939 Case No.: 20-14655
Attorneys for Debtor(s)

 

 

Chapter: 13
In Re: Adv. No.:
JONATHAN L. CLARK Hearing Date: 8/18/2021 @ 10:00
SYREETA L. CLARK

Judge: JNP

 

 

Date:

i
CERTIFICATION OF SERVICE

Linda Jo McEvoy

 

 

 

 

 

CL] represent in this matter.
am the secretary/paralegal for Richard S. Hoffman, Jr. __, who represents
the Debtor(s) in this matter.
LC] am the in this case and am representing myself.
On July 20, 2021 , | sent a copy of the following pleadings and/or documents

 

to the parties listed in the chart below.

Notice of Chapter 13 Plan Transmittal forwarding Modified Chapter 13 Plan dated July 19,
2021 and reflecting Confirmation Hearing date of August 18, 2021 at 10:00 a.m.

I certify under penalty of perjury that the above documents were sent using the mode of service

indicated.

July 20, 2021 /s/ Linda Jo McEvoy

 

 

Signature
 

Name and Address of Party Served

Relationship of
Party to the Case

Mode of Service

 

Isabel Balboa
Chapter 13 Standing Trustee

Chapter 13 Trustee

(J Hand-delivered

 

 

 

 

 

Cherry Tree Corporate Center LiRegetar mail
535 Route 38, Suite 580 O) Certified mail/RR
Cherry Hill, NJ 08002
ny & Other NEF
(As authorized by the Court or by rule. Cite
the rule if applicable.)
Office of the United States Trustee U.S. Trustee CJ Hand-delivered
2100 One Newark Center ;
Suite 2000 CJ Regular mail
1085 Raymond Blvd. C Certified mail/RR
Newark, NJ 07102
Other NEF
(As authorized by the Court or by rule. Cite
the rule if applicable.)
Credit Acceptance Corporation Secured Creditor C Hand-delivered
Attn: President/CEO
25505 W. 12 Mile Road CI Regular mail
Suite 3000 & Certified mail/RR
Southfield, Mi 48034
CL] Other
(As authorized by the Court or by rule. Cite
the rule if applicable.)
(] Hand-delivered
CJ Regular mail
CI Certified mail/RR
C1) Other
(As authorized by the Court or by rule. Cite
the rule if applicable.)
CL] Hand-delivered
CL] Regular mail
LC Certified mail/RR
CJ Other
(As authorized by the Court or by rule. Cite

 

 

the rule if applicable.)

 

 
 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in compliance with D.N.J. LBR 9004-1(b)

Richard S. Hoffman, Jr., Esq. @RH-9353)
HOFFMAN DiMUZIO

A Partnership of Professional Corporations
412 Swedesboro Road

Mullica Hill, New Jersey 08062

(856) 803-5800

Attorneys for Debtor(s)

 

In Re: Case No.: —_-20-14655
JONATHAN L. CLARK Hearing Date: 8/18/2021 @ 10:0
SYREETA L. CLARK Judge: _

 

 

 

NOTICE OF CHAPTER 13 PLAN TRANSMITTAL

The enclosed OH plan, & modified plan is proposed by the debtor and was filed on

July 19, 2021 . It has been served on you because the plan contains motions
that may adversely affect your interest.

 

 

 

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. This
Plan may be confirmed and become binding, and included motions may be granted without further
notice or hearing, unless written objection is filed before the deadline stated in the Notice. The Court
may confirm this plan, if there are no timely filed objections, without further notice. See Bankruptcy
Rule 3015. This plan includes motions to avoid or modify a lien, the lien avoidance or modification
may take place solely within the chapter 13 confirmation process. The plan confirmation order alone
will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to
avoid or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien
creditor who wishes to contest said treatment must file a timely objection and appear at the
confirmation hearing to prosecute same.

 

Cl Real Property:

The debtor(s) has valued real property located at

 

[address] at $ . The

 

debtor(s) believes the first lien on the property to be in the approximate amount of $

 
[insert other liens as appropriate]. As such, the debtor(s) believes there is inadequate equity available to

satisfy your lien and seeks through the plan to reduce, modify or eliminate your lien.

The debtor’s valuation of the property is based on: (a) comparative market analysis; (b) broker
price opinion; (c) appraisal; or (d) other: , a copy of

which is attached. All forms of relief sought by motion appear in Part 7 of the plan.

& Personal Property:
The debtor(s) has valued personal property described as: 2009 Ford Taurus
DEBTOR IS SURRENDERING THE PROPERTY at $ 9,290.00
The debtor(s) believes the lien on the property to be in the approximate amount of $_9,290.00
[insert other liens as appropriate]. As such, the debtor(s) believes there is inadequate equity available to

satisfy your lien and seeks through the plan to reduce, modify or eliminate your lien.

The cebtor’s valuation of the property is based on: (a) broker price opinion; (b) appraisal; or (c)

other: _ Claim filed by Credit Acceptance Corp. _, a copy of which is attached. All forms of relief

 

sought by motion appear in Part 7 of the plan.

The Confirmation Hearing is scheduled for Wednesday, August 18, 2021 at 10:00 a.m. .
Objections to any relief sought in the plan, including relief sought by motion, must be filed with the

Clerk of the Bankruptcy Court no later than 7 days prior to the confirmation hearing.

YOU SHOULD CONSULT WITH AN ATTORNEY PROMPTLY, SINCE ENTRY OF
AN ORDER OF CONFIRMATION WILL BIND YOU TO ALL OF THE TERMS OF THE
CONFIRMED PLAN.

rev.8/1/17
